Citation Nr: 1434488	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-47 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to February 5, 2013, for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) (right ankle disability), and in excess of 20 percent thereafter.

2.  Entitlement to a compensable evaluation for right foot plantar fasciitis.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney At Law  




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1983, December 1985 to May 1986, and June 1986 to July 1987, with additional service in the Army National Guard of Florida and the Reserve of the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2013 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The July 2008 rating decision denied a compensable rating for the Veteran's chronic right ankle pain due to mild instability and plantar fasciitis.  By a rating decision of July 2009, after a temporary total evaluation from February 2009 to April 2009 based on convalescence, the Veteran was awarded a 10 percent rating, effective May 2009.  The Veteran's right ankle disability was recharacterized as peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis).  A March 2013 rating decision increased the disability evaluation for the right ankle disability to 20 percent effective February 5, 2013.  A February 2014 rating decision granted a separate evaluation for right foot plantar fasciitis with an evaluation of 0 percent effective June 4, 2008.

The Board previously considered the Veteran's appeal for entitlement to an increased disability evaluation for a right ankle disability in July 2012 and May 2013 and remanded the claim for additional development.  The claim has since been returned to the Board. 

In May 2014, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an evaluation in excess of 10 percent prior to February 5, 2013, for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) (right ankle disability), and in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's right foot plantar fasciitis is manifested by adverse symptomatology that equates to a moderate foot injury taking into account the Veteran's complaints of pain.

2.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran was not diagnosed with bilateral pes planus.


CONCLUSIONS OF LAW

1.  At all times during the pendency of the appeal the criteria for a 10 percent rating for right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5284 (2013).
 
2.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At his May 2014 Board hearing, the Veteran indicated that he was seeking a 10 percent rating for his plantar fasciitis claim, and that a grant of a 10 percent evaluation would satisfy his appeal.  Because the Veteran limited his appeal to a 10 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to that rating, no discussion of VA's duty to notify or assist is necessary as to this issue as he is being awarded a complete grant of the benefit sought on appeal.

In regard to the Veteran's claim for entitlement to service connection for pes planus, VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, in a February 2013 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2013 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, and a VA examination report.  The Veteran was afforded a VA examination for pes planus in January 2014.  The examination opinion is fully adequate to adjudicate the claim as it is based upon a review of the relevant information and an examination of the Veteran, and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's right foot plantar fasciitis has been rated as 0 percent disabling effective June 4, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent rating is warranted for a "moderate" foot injury, a 20 percent rating is warranted for a "moderately severe" foot injury and a 30 percent rating for "severe" foot injury.

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

At his June 2008 VA examination, the Veteran reported pain in the sole of his foot. The Veteran underwent an endoscopic plantar fasciitis fascial release in February 2009.  At his June 2009 VA examination, the Veteran reported that his condition had worsened since surgery.  He reported increased plantar pain and medial hindfoot/ lateral hindfoot pain.  He was treated with insoles, night splints, hydrocodone, and ibuprofen.  His April 2009 MRI revealed expected appearance after plantar fasciotomy without complications.
At his February 2013 VA examination, the Veteran reported that he used a cane occasionally for his right foot condition and at the January 2014 VA examination, he reported that he regularly used a cane for this condition.  At the January 2014 VA examination, the Veteran also reported increased plantar pain, medial hindfoot/lateral hindfoot pain.  The examiner noted prolonged standing and walking increase right foot pain and stiffness.

At the May 2014 Board Hearing, the Veteran reported that he had pain in his plantar every day all of the time, which was worse in the morning before he walked on it, while driving, and when standing up after sitting.  He reported that the pain prevented him from exercising because he was not able to run or lift weights.  He reported that he wore insoles in his shoes.

In light of the competent medical and lay evidence, the Board finds that the Veteran's right foot disability equates to the level of adverse symptomatology for the Board to characterize his right foot plantar fasciitis as a "moderate" foot injury.  Accordingly, the Board finds that an increased, 10 percent, rating is warranted under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.

As noted above, in May 2012 the Veteran testified that the award of a 10 percent rating for his right foot plantar fasciitis would satisfy his appeal.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB.  Accordingly, the Board finds that additional discussion of whether the Veteran meets the criteria for either a higher scheduler or an extraschedular rating for this disability under any Diagnostic Code is not warranted.  

III.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

At his May 2014 Board hearing, the Veteran contended that he was diagnosed with flat feet during his visit to the VAMC emergency room in 2008.  He further reported that he wears insoles for this condition.  See May 2014 Hearing Transcript, pp. 19-21. 

The Board acknowledges that the Veteran is competent to identify pes planus, pain in his feet, and the use of arch supports.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, post-service treatment records show no diagnosis of flat feet.  After a review of the claims file and an examination of the Veteran, the January 2014 VA examiner noted the Veteran did not have and has never had flat foot (pes planus).  The Veteran was also afforded VA examinations for his right ankle condition in June 2008, July 2009, and February 2013 and none of these examinations note flat feet.

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one opinion over another based on the reasoning in the opinions, and whether and to what extent the Veteran's prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the January 2014 VA examiner's opinion is entitled to greater probative weight than the Veteran's own opinion.  As a physician, the VA examiner is more qualified by education and training than the Veteran to determine whether he has pes planus.  Significantly, other than his self-diagnosis, no one has diagnosed the Veteran with pes planus during the pendency of the claim.  Consequently, the Board finds that the most probative evidence of record shows that the Veteran does not have pes planus during the pendency of the claim.

Where, as here, the most probative evidence of record shows that the Veteran has no current diagnosis of pes planus, there can be no valid claim for service connection for such disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Therefore, the Board finds that service connection is not warranted for pes planus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A 10 percent rating for right foot plantar fasciitis is granted at all times during the pendency of the appeal, subject to the law and regulations governing payment of monetary benefits.
Service connection for bilateral pes planus is denied.


REMAND

As to the issue of entitlement to an evaluation in excess of 10 percent prior to February 5, 2013, for peroneal tendonitis, posterior tibial tendon tendonitis, and plantar fasciitis, status post endoscopic release (previously rated as chronic right ankle disability due to mild instability and plantar fasciitis) (right ankle disability), and in excess of 20 percent thereafter, the Board finds that a new examination is required.  The Veteran was last examined by VA for his right ankle disability in January 2014.  At his May 2014 Board hearing, the Veteran stated his disability has worsened.  In light of the Veteran's statement indicating that his right ankle disability has increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his right ankle symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right ankle disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination to determine the current nature and severity of his right ankle disability. 

The Veteran should be advised that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 

The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and the relevant medical evidence of record.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if at all.  The examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

In providing the requested information, the examiner should specifically consider and address the Veteran's competent account of symptomatology.  All necessary tests and studies should be conducted and associated with the claims file.

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


